Citation Nr: 1759962	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee posterior cruciate ligament rupture (left knee disability) with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability with instability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a fractured C-2 odontoid with cervical spine degenerative joint disease (cervical spine disability).

4.  Entitlement to a rating in excess of 10 percent prior to February 13, 2013, for necrosis of the right hip with degenerative changes (right hip disability).

5.  Entitlement to an increased rating for a right hip disability status post total replacement, evaluated as 30 percent disabling from April 1, 2014 to April 18, 2017, and 50 percent disabling from April 19, 2017 to the present.

6.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture with degenerative changes (left ankle disability).

7.  Entitlement to an increased rating for a left ankle scar, evaluated as noncompensable prior to April 19, 2017, and 10 percent disabling from April 19, 2017 to the present.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The issues of entitlement to increased ratings for left knee, cervical spine, right hip, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 10, 2016, the Veteran's left ankle scar was not painful or unstable.

2.  From May 10, 2016 to the present, the Veteran's left ankle scar has been painful and tender, but not unstable.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2016, the criteria for a compensable rating for a left ankle scar have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

2.  From May 10, 2016 to the present, the criteria for a 10 percent rating, but no higher, for a left ankle scar have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's left ankle scar has been evaluated as noncompensable prior to April 19, 2017, and 10 percent disabling from that date to the present, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two unstable scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful, and a maximum 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) provides that if one or more scares are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) instructs that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The report of an April 2011 VA examination indicates that the Veteran had a history of left ankle fracture and surgical repair during service.  The Veteran indicated that he had no current symptoms resulting from the surgical scar and the examiner indicated that there was no limitation on routine daily activities or employment due to the scar.  On physical examination, the left ankle scar measured 5 centimeters (cm) by 1/4 cm.  It was not painful on examination and there was no skin breakdown.  The examiner indicated that the scar was superficial and not deep, and that there was no limitation of motion or function caused by the scar.  There was also no inflammation, edema, or keloid formation.

The report of the May 9, 2016 VA examination indicates that the Veteran's left ankle scar measured 6.5 cm in length.  The scar was not painful or unstable, and did not result in any limitation of function.

During the September 2016 Board hearing, the Veteran stated that his left ankle scar became inflamed from his shoes and was very sensitive.  See Hrg. Tr. at 33.  He also stated that the scar itched and burned all the time.  See, id.  He indicated that the scar tightened or stiffened up and limited the range of motion in the ankle.  See, id. at 34.  

During the May 2017 VA examination, the Veteran described experiencing burning pain over the left ankle medial aspect surgical scar.  On physical examination, the left ankle scar measured 7 cm in length and was tender to palpation.  The scar did not result in limitation of function.

In this case, the Veteran has a surgical scar of the left ankle that measures no more than 7 cm. in length, and is superficial and stable.  Prior to May 10, 2016, the Veteran denied experiencing any pain and/or tenderness associated with the left ankle scar.  Thus, a compensable rating under Diagnostic Code 7804 is not warranted during this time period.  

As noted above, the Veteran first described experiencing pain and sensitivity associated with the left ankle scar during the September 2016 Board hearing.  Although the onset is unclear from his testimony, the evidence indicates that onset occurred sometime between the May 9, 2016 VA examination (when he denied experiencing any pain) and the September 2016 Board hearing (when he stated that the scar was painful).  Resolving reasonable doubt in his favor, the Board finds that a 10 percent rating for the left ankle scar is warranted from May 10, 2016.  

The Board has considered whether a rating in excess of 10 percent is warranted for the left ankle scar from May 10, 2016, but finds that the evidence weighs against such a finding.  The evidence indicates that the Veteran only has one scar on the left ankle that is painful and/or unstable.  Therefore, a 20 percent rating under Diagnostic Code 7804 is not warranted.  

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  Diagnostic Code 7800 is inapplicable because it pertains to scars of the head, face and neck.  Diagnostic Codes 7801 is inapplicable because it pertains to scars that are deep and nonlinear.  Diagnostic Code 7802 is inapplicable because it pertains to scars that are nonlinear.  

Under Diagnostic Code 7805, any other disabling effects not considered may be evaluated under an appropriate diagnostic code.  The Veteran testified that the left ankle scar became stiff/tight and limited range of motion; however, the Board notes that he is already receiving a disability rating for limitation of motion.  Therefore, to the extent the scar may limit range of motion of the joint, this has already been considered.  

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, for a left ankle scar is warranted from May 10, 2016 to the present.  A compensable rating prior to May 10, 2016, is denied.

ORDER

Prior to May 10, 2016, a compensable rating for a left ankle scar is denied.

From May 10, 2016 to the present, a 10 percent rating, but no higher, for a left ankle scar is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In February 2017, the Board remanded the claims for additional VA examinations and directed the examiner to test the Veteran's joints for pain on both active and passive emotion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  If the examiner was unable to conduct the required testing, he or she was asked to explain why it was not possible.  VA examinations were conducted in April 2017; however, these remand instructions were not addressed.  Therefore, a remand is necessary to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service- connected left knee, cervical spine, right hip, and left ankle disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee, cervical spine, right hip, and left ankle.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


